Citation Nr: 1826653	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-37 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1. Evaluation of lumbar sprain with degenerative changes currently evaluated as 40 percent disabling.

2. Evaluation of radiculopathy, left lower extremity, currently evaluated as 20 percent disabling

3. Evaluation of status-post right shoulder acromioclavicular separation currently evaluated as 20 percent disabling.

4. Evaluation of residual surgical scar, right shoulder, currently 0 percent disabling.

5. Evaluation of right knee patellofemoral syndrome with degenerative changes, including limitation of flexion, currently assigned a single10 percent evaluation.

6. Evaluation of residual surgical scar, right knee, currently 0 percent disabling.

7. Evaluation of residual surgical scar, left knee, currently 0 percent disabling.


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served in the Army from May 1985 through October 2007.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In January 2015, the Veteran's prior representative, Daniel G. Krasnegor, submitted a letter withdrawing all of the Veteran's claims because the Veteran received a total disability rating based upon unemployability (TDIU) effective February 2012.  In a subsequent letter dated July 2015, Mr. Krasnegor clarified that all of the claims currently on appeal were being withdrawn.

Later, in a letter dated August 2015, Mr. Krasnegor and his firm withdrew their representation citing  to 38 C.F.R. § 14.631(c) (2017).  


FINDING OF FACT

Through a January 2015 statement, the Veteran, through his attorney, requested to withdraw the issues currently on appeal.





CONCLUSION OF LAW

The criteria for withdrawal of the issues on appeal have been met. See 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed. See 38 U.S.C. § 7105.  An appellant or an authorized representative may withdraw any or all issues involved in an appeal at any time before the Board promulgates a decision. See 38 C.F.R. § 20.204.  

In a January 2015 statement, the Veteran, through his representative, requested to withdraw all issues on appeal.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The Veteran's claim for an evaluation of lumbar sprain with degenerative changes currently evaluated as 40 percent disabling, is dismissed.

The Veteran's claim for an evaluation of radiculopathy, left lower extremity, currently evaluated as 20 percent disabling, is dismissed.

The Veteran's claim for an evaluation of status-post right shoulder acromioclavicular separation currently evaluated as 20 percent disabling, is dismissed.

The Veteran's claim for an evaluation of residual surgical scar, right shoulder, currently 0 percent disabling, is dismissed.

The Veteran's claim for an evaluation of right knee patellofemoral syndrome with degenerative changes, including limitation of flexion, currently assigned a single10 percent evaluation, is dismissed.

The Veteran's claim for an evaluation of residual surgical scar, right knee, currently 0 percent disabling, is dismissed.

The Veteran's claim for an evaluation of residual surgical scar, left knee, currently 0 percent disabling, is dismissed.





____________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


